Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1- 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, contains multiple recitations of the phrase "such as". The phrase renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Appropriate correction is required.
Claim 1 recites the limitation “the hydraulic assistance" in line 13.  There is insufficient antecedent basis for this limitation in the claim. There has been no previous mention of hydraulic assistance prior to this limitation.

Claim 1 recites the limitation “the operating and the disabling” in line 18. There is insufficient antecedent basis for this limitation, there has been no previous mention of operating or disabling by the movement of starting movable elements. 
Claim 1 recites the limitation “the engagement and disengagement of the assistance” in line 20. There is insufficient antecedent basis for this limitation in the claim. There has been no previous mention of engaging and disengaging of the assistance prior to this limitation. 
Claim 1 recites the limitation “the flushing” in line 24. There is insufficient antecedent basis for this limitation in the claim. There has been no previous mention of flushing of the hydraulic machine prior to this limitation. 
Claim 1 recites the limitation “said operating and disabling commands” in line 25. There is insufficient antecedent basis for this limitation in the claim. There has been no previous mention of operating or disabling commands prior to this limitation. 
Claim 3 recites the limitation “the transmission” in line 5 of the respective claim. There is insufficient antecedent basis for this limitation in the claim. There has been no previous mention of a transmission of the movement of the drive torque to the movable elements prior to this limitation. 
Claim 3 recites the limitation “the movements of the drive torque” in line 5 of the respective claim. There is insufficient antecedent basis for this limitation in the claim. 
Claim 4 recites the limitation “the transmission” in line 5 of the respective claim. There is insufficient antecedent basis for this limitation in the claim. There has been no previous mention of a transmission of the movement of the drive torque to the movable elements prior to this limitation. 
Claim 7 recites the limitation “the operating then the disabling of the first hydraulic machine” in line 10-11 of the claim respectively. There is insufficient antecedent basis for this limitation in the claim. There has been no previous mention of operating or disabling of the first hydraulic machine prior to this limitation. 
Claim 7 recites the limitation “The operating then the disabling of the second hydraulic machine”. There is insufficient antecedent basis for this limitation in the claim. There has been no previous mention of operating or disabling of the second hydraulic machine prior to this limitation.
Regarding claim 10, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-14 and rejected based on their dependency of rejected independent claim 1. 
Claim 5-14 are rejected based on their dependency of rejected dependent claim 3.
Claim 5-14 are rejected based on their dependency of rejected dependent claim 4.
Claim 8-14 are rejected based on their dependency of rejected dependent claim 7.
Claim 11- 14 are rejected based on their dependency of rejected dependent claim 10. 

Allowable Subject Matter
Claim 1 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
		
The following is an examiner’s statement of reasons for allowance: The instant invention is deemed an unobvious improvement over the prior art found in Applicant’s own publication, Bozic et al.,  WIPO Publication WO2016/146489 (hereinafter “Bozic”). 
Bozic discloses a hydraulic assistance device (P1) of a vehicle, said device (2) comprising a hydraulic machine (Figure 1), said hydraulic machine (21, 23) comprising: a fluid inlet (11),  a fluid outlet (12), and  elements (M1 and M2) movable under the action of a hydraulic fluid circulating within the hydraulic machine, said hydraulic machine (Figure 1) being configured to: convert a pressure difference between the fluid inlet (11) and the fluid outlet (12) into a drive torque, and reciprocally, such as to provide the hydraulic assistance (See, Paragraph [0082] of translation U.S. Patent Publication 2018/0065479), the conversion being implemented by the movement of movable elements, and "be alternatively operated such as to engage the hydraulic assistance, odisabled such as to disengage the hydraulic assistance, the operating and the disabling being provided by the movement of starting movable elements and the engagement and disengagement of the assistance being controllable on command (See, Abstract and paragraph [0082] of translation U.S. Patent Publication 2018/0065479 and paragraph [0088-0090] which discloses an electronic controller controlling the engagement and disengagement. )
The prior art and all other potential prior art fails to disclose wherein the system comprising a controlling module is configured to command the operating of the hydraulic machine during a determined time period, then command the disabling of the hydraulic .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 9,816,534 also discloses a circuit with hydraulic assistance wherein the operation is disengaged or engaged via a control signal to a pump.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535.  The examiner can normally be reached on M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
















If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHANIEL WIEHE can be reached on (571) 272-8648.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL S COLLINS/Examiner, Art Unit 3745